Exhibit 10.3

 

FORM OF LOCK-UP AGREEMENT

 

_____, 2020

 

Maxim Group LLC

405 Lexington Avenue

New York, NY 10174

 

Re: Placement of IT Tech Packaging, Inc.

 

Ladies and Gentlemen:

 

The undersigned, a holder of securities of IT Tech Packaging, Inc. (the
“Company”), understands that you are the placement agent (the “Placement Agent”)
named in the letter of engagement (the “Letter of Engagement”) entered into by
the Placement Agent and the Company on April 21, 2020, providing for the
placement (the “Placement”) of (i) Shares pursuant to a registration statement
and related prospectuses and supplements thereto filed or to be filed with the
U.S. Securities and Exchange Commission (the “SEC”) and (ii) Warrants (together
with the Shares, the “Securities”) pursuant to an exemption from the
registration requirements of Section 5 of the Securities Act contained in
Section 4(a)(2) thereof and/or Regulation D. Capitalized terms used herein and
not otherwise defined shall have the meanings set forth for them in the Letter
of Engagement.

 

In consideration of the Placement Agent’s agreement to enter into the Letter of
Engagement and to proceed with the Placement of the Securities, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
undersigned hereby agrees, for the benefit of the Company, the Placement Agent
that, without the prior written consent of the Placement Agent, the undersigned
will not, during the period specified in the following paragraph (the “Lock-Up
Period”), directly or indirectly, unless otherwise provided herein, (a) offer,
sell, agree to offer or sell, solicit offers to purchase, convert, exercise,
exchange, grant any call option or purchase any put option with respect to,
pledge, encumber, assign, borrow or otherwise dispose of or transfer (each a
“Transfer”) any Relevant Security (as defined below) or otherwise publicly
disclose the intention to do so, or (b) establish or increase any “put
equivalent position” or liquidate or decrease any “call equivalent position” (in
each case within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
with respect to any Relevant Security or otherwise enter into any swap,
derivative or other transaction or arrangement that Transfers to another, in
whole or in part, any economic consequence of ownership of a Relevant Security,
whether or not such transaction is to be settled by the delivery of Relevant
Securities, other securities, cash or other consideration, or otherwise publicly
disclose the intention to do so. As used herein, the term “Relevant Security”
means any Share, warrant to purchase Shares or any other security of the Company
or any other entity that is convertible into, or exercisable or exchangeable
for, Shares or any other equity security of the Company, in each case owned
beneficially or otherwise by the undersigned on the date set forth on the front
cover of the final prospectus used in connection with the Placement of the
Securities (the “Effective Date”) or acquired by the undersigned during the
Lock-Up Period.

 



 

 

 

The Lock-Up Period will commence on the date of this Lock-up Agreement and
continue and include the date that is ninety (90) days after the closing of the
Placement.

 

In addition, the undersigned further agrees that, without the prior written
consent of the Placement Agent, during the Lock-Up Period the undersigned will
not: (i) file or participate in the filing with the SEC of any registration
statement or circulate or participate in the circulation of any preliminary or
final prospectus or other disclosure document, in each case with respect to any
proposed offering or sale of a Relevant Security, or (ii) exercise any rights
the undersigned may have to require registration with the SEC of any proposed
offering or sale of a Relevant Security.

 

In addition, if: (i) the Company issues an earnings release or material news or
a material event relating to the Company occurs during the last seventeen
(17) days of the Lock-Up Period, or (ii) prior to the expiration of the Lock-Up
Period, the Company announces that it will release earnings results during the
sixteen (16)-day period beginning on the last day of the Lock-Up Period, then
the restrictions imposed by this Lock-Up Agreement shall continue to apply until
the expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event (the
“Extension Period”). However, for purposes of clarity, only one Extension Period
may occur.

 

In furtherance of the undersigned’s obligations hereunder, the undersigned
hereby authorizes the Company during the Lock-Up Period to cause any transfer
agent for the Relevant Securities to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Relevant Securities for which the undersigned is the record owner and the
transfer of which would be a violation of this Lock-Up Agreement and, in the
case of Relevant Securities for which the undersigned is the beneficial but not
the record owner, agrees that during the Lock-Up Period it will cause the record
owner to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities to the extent such transfer would be a violation of
this Lock-Up Agreement.

 

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Relevant Securities:

 

  (i) as a bona fide gift or gifts,

 

  (ii) to any trust for the direct or indirect benefit of the undersigned or a
member of members of the immediate family of the undersigned,

 

  (iii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) to another corporation, partnership,
limited liability company, trust or other business entity that is a direct or
indirect affiliate (as defined in Rule 405 under the Securities Act of 1933) of
the undersigned, (2) to limited partners, limited liability company members or
stockholders of the undersigned, or (3) in connection with a sale, merger or
transfer of all or substantially all of the assets of the undersigned or any
other change of control of the undersigned, not undertaken for the purpose of
avoiding the restrictions imposed by this Lock-Up Agreement,

 



2

 

 

  (iv) if the undersigned is a trust, to the beneficiary of such trust,

 

  (v) by testate or intestate succession,

 

  (vi) by operation of law, such as pursuant to a qualified domestic order or in
connection with a divorce settlement, or

 

  (vii) pursuant to the Letter of Engagement;

 

provided, in the case of clauses (i)-(vi), that (A) such transfer shall not
involve a disposition for value, (B) the transferee agrees in writing with the
Placement Agent and the Company to be bound by the terms of this Lock-Up
Agreement, and (C) such transfer would not require any filing under Section
16(a) of the Exchange Act and no such filing is voluntarily made.

 

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that this Lock-Up
Agreement has been duly authorized (if the undersigned is not a natural person)
and constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with the enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date of this Lock-Up Agreement.

 

The undersigned understands that, if the Letter of Engagement does not become
effective, or if the Letter of Engagement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Securities to be sold thereunder, the undersigned shall be
released from all obligations under this Lock-Up Agreement.

 

The undersigned understands that the Placement Agent entered into the Letter of
Engagement and is proceeding with the Placement in reliance upon this Lock-Up
Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

3

 

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this Lock-Up Agreement by facsimile or
e-mail/.pdf transmission shall be effective as the delivery of the original
hereof.

 

  Very truly yours,      

Signature:



      Name (printed):   Title (if applicable):   Entity (if applicable):



 

 

4



 

